Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
In detail  Claim 1 at line 19, page 2  states  connected in parallel to the power distribution device; should state connected in parallel and to the power distribution device.
Claim 5 at line 9, page 4  states  connected in parallel to the power distribution device; should state connected in parallel and to the power distribution device.
The applicant is advised to change the phrase “certain strings” to a first subset in for instance claim 1 and for instance in claim 3, a second subset can be used to differentiate between the first and the second subset based on the scope of the claim.
Claim 1, the applicant is advised to phrase the claim with clarity such as follows 
a second process of inputting of electric power to the certain strings first subset of strings connected in parallel from the power distribution device or outputting electric power from the certain strings the first subset of strings to the power distribution device by distributing electric power for acquiring a predetermined current value in the first subset  and distributing surplus electric power to at least one string other than the first subset  determined in the first process out of the plurality of strings after the first process is performed, 
when electric power input or output between the power distribution device and the plurality of strings is equally distributed or “balanced among” the predetermined current value is not acquired in the first subset 
We suggest that the last paragraph be incorporated into the first process to create a methodical process which leads to the second process.   
Regarding claim 3, if the applicant intends to state that the first process includes additionally determining or selecting a second subset of strings out of the first subset when electric power is inputted or outputted between the power distribution device and the first subset and when the predetermined value is not acquired in at least the first subset or second subset then the applicant should amend the claims as such if there is support for the claim.
Regarding claim 4,  The power supply system according to claim 1, wherein the electric power output to the at least one string is different from the electric power output to the strings other than the at least one string.
Based on the claim does the applicant intend to state that the electric power output to the  at least one string, different from the plurality of strings and the first subset, would have power output different from that of the first subset or the plurality of strings.
Please, clarify the limitation and also, where is the power output coming from, is from the first subset or power distribution system.
Regarding claim 5, The issues raised as set forth regarding claims 1 and 3 would apply in claim 5.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 does not seem to have support in the applicant specification based on claim interpretation given by the examiner which requires that a second subset be chosen from the first subset if the first subset didn’t reach a predetermined threshold or value.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In detail, Claim 1, a first process of determining certain strings “subset”, however, it’s unclear what parameters or criteria is being used in choosing the first subset.
Claim 1 recites (1) when electric power input or output between the power distribution device and the plurality of strings is equally distributed to the plurality of strings and (2) the predetermined current value is not acquired in the certain strings” appears to be confusing because the examiner is unclear as far as when this limitation is being performed is it before, during the first process or the second process.
Furthermore, with regard to reference “to the plurality of strings” in the limitation is the applicant determining the current value of the plurality of strings to be “balanced” or “equally distributed” before choosing the subset or after choosing “certain strings or subset” to make a decision whether the subset “certain strings” meets a predetermined value or threshold” before or after the certain strings are chosen”  The examiner is questioning the sequence or process or order or steps of the limitation.
In addition claim 3 recites first process includes additionally determining “what of or parameter, regarding” certain strings out of the certain strings when the electric power input or output between the power distribution device and the plurality of strings is distributed to the certain strings and the predetermined current value is not acquired in at least one of the certain strings.  
The claim appears to be vague because the “additionally determining” limitation does not mention or specify the parameter being determined regarding the certain strings and also, the claim seems to imply a second subset is being chosen from the first subset, the specification does not appear to provide support or further clarification. Why is power being distributed from the plurality of strings to the subset or the certain strings chosen. Furthermore, the claims appears to claim a subset within a subset and therefore, the phrase “certain strings” appears vague and indefinite because which of the certain strings or subset is the applicant referring to.
Finally claim 4 recites wherein the electric power output to the at least one string is different from the electric power output to the strings other than the at least one string.  
	“strings” what is the applicant referring to in this situation is applicant referring to the plurality of strings, certain strings and/or a new string.
	“string” is this the same string as the string other than the certain string?
Regarding claim 5 please see the rejection of claim 1 and claim 3 
Interpretation for examining purposes
For Claim 1: We would interpret the claim as saying a first subset or groups is selected and then we charge the subset to a certain level (predetermined value), and then use the surplus power to charge another string different from the subset. The same interpretation will be used for Claim 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno (US 20170207637 ) in Goto and in further view of Song (WO 2019245120).
Regarding claim 1 Sugeno teaches a power supply system comprising (see Fig. 1 & 2): a power distribution device (a power conditioning system (INV), para 0029, 0030, Fig. 1 ) that is connected to a power system (see exterior 1, para 0029, 0030, Fig. 1) ; a plurality of strings that is connected to the power distribution device in parallel with each other (see ST1-ST6, para 0028, Fig. 1), each string including: a main line that is connected to the power distribution device (see Lpw1, Fig. 1); and a plurality of sweep modules that is disposed along the main line (see MON, Figs 1 & 2), each sweep module including: a battery module (see battery unit 10, Fig. 2); an input and output circuit that is configured to connect the battery module in series to the main line (see 35, para 0028 and 0066, Fig. 2); and a control device programmed (see SYS, Fig. 1) to: control inputting of electric power from the power system connected to the power distribution device to the plurality of strings connected to the power distribution device and outputting of electric power from the plurality of strings to the power system (see para 0119),
Sugeno does not disclose one switching element that is provided in the input and output circuit and is configured to switch between connection and disconnection between the battery module and the main line; and a first process of determining certain strings out of the plurality of strings connected in parallel to the power distribution device; and a second process of inputting of electric power to the plurality of strings connected in parallel to the power distribution device or outputting electric power from the plurality of strings to the power distribution device using at least the certain strings, and by distributing electric power for acquiring a predetermined current value in the certain strings to the certain strings and distributing surplus electric power to at least one string other than the certain strings determined in the first process out of the plurality of strings after the first process is performed, when electric power input or output between the power distribution device and the plurality of strings is equally distributed to the plurality of strings and the predetermined current value is not acquired in the certain strings.
However, Goto in the same filed teaches switching element that is provided in the input and output circuit and is configured to switch between connection and disconnection between the battery module and the main line (see S1, para 0030 Fig. 1).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugeno with the teachings of Goto by having switching element that is provided in the input and output circuit and is configured to switch between connection and disconnection between the battery module and the main line in order to allow a particular module to be bypassed and allow the system to operate.
Further Song in the field of battery control devices teaches a first process of determining certain strings out of the plurality of strings connected in parallel to the power distribution device; and a second process of inputting of electric power to the plurality of strings connected in parallel to the power distribution device or outputting electric power from the plurality of strings to the power distribution device using at least the certain strings, and by distributing electric power for acquiring a predetermined current value in the certain strings to the certain strings and distributing surplus electric power to at least one string other than the certain strings determined in the first process out of the plurality of strings after the first process is performed, when electric power input or output between the power distribution device and the plurality of strings is equally distributed to the plurality of strings and the predetermined current value is not acquired in the certain strings (claim1 & …The first auxiliary battery set 410 and the second auxiliary battery set 420 each include at least two auxiliary batteries, and charge surplus power remaining after charging in the main battery 300…). 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugeno with the teachings of Song by having a first process of determining certain strings out of the plurality of strings connected in parallel to the power distribution device; and a second process of inputting of electric power to the plurality of strings connected in parallel to the power distribution device or outputting electric power from the plurality of strings to the power distribution device using at least the certain strings, and by distributing electric power for acquiring a predetermined current value in the certain strings to the certain strings and distributing surplus electric power to at least one string other than the certain strings determined in the first process out of the plurality of strings after the first process is performed, when electric power input or output between the power distribution device and the plurality of strings is equally distributed to the plurality of strings and the predetermined current value is not acquired in the certain strings in order to provide batteries in an array with sufficient charge so that they capable of providing power to loads or provide service when there is a failure with some of the power supplies or to have a backup power supply for use during an emergency.
Regarding claim 5, the combination teaches a power supply system comprising: a power distribution device that is connected to a power system; a plurality of strings that is connected to the power distribution device in parallel with each other, each string including: a main line that is connected to the power distribution device; and a plurality of sweep modules that is disposed along the main line, each sweep module including: a battery module; an input and output circuit that is configured to connect the battery module in series to the main line; and at least one switching element that is provided in the input and output circuit and is configured to switch between connection and disconnection between the battery module and the main line; and a control device programmed to: control inputting of electric power from the power system connected to the power distribution device to the plurality of strings connected to the power distribution device and outputting of electric power from the plurality of strings to the power system, perform a first process of determining certain strings out of the plurality of strings connected in parallel to the power distribution device; and perform a second process of outputting electric power from the plurality of strings to the power distribution device using at least the certain strings, and distributing electric power for acquiring a predetermined current value in the certain strings to the certain strings and distributing surplus electric power to at least one string other than the certain strings determined in the first process out of the plurality of strings when electric power output between the power distribution device and the plurality of strings is equally distributed to the plurality of strings and the predetermined current value is not acquired in the certain strings, wherein the first process includes additionally determining certain strings out of the certain strings when the electric power input or output between the power distribution device and the plurality of strings is distributed to the certain strings and the predetermined current value is not acquired in at least one of the certain strings  (see rejection as set forth in claim 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugeno Goto and Song as applied to claim 1 above, and further in view of Nguyen (US 2017/0310126) .
Regarding claim 4, the combination teaches the system of claim 1 yet does not disclose wherein the electric power output to the at least one string is different from the electric power output to the strings other than the at least one string. 
However,  Nguyen in the same filed teaches wherein the electric power output to the at least one string is different from the electric power output to the strings other than the at least one string (para 0021-0022). 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Nguyen by having electric power output to the at least one string is different from the electric power output to the strings other than the at least one string in order to improve control of power exchange and controlling individual power exchange 

Response to Arguments
Applicant’s arguments, see page 5-10, filed 06/13/2022, with respect to the rejection of claims 1, 3 and 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIM ORTIZ/
Examiner, Art Unit 2836                                                                                                                                                                                             August 22, 2022